Citation Nr: 0331266	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel






REMAND

On January 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an 
audiological-ear disease examination(s) 
conducted by an audiologist or other 
available appropriate medical specialist 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of any hearing loss, which may be 
present.  Any further indicated special 
studies should be conducted.

The claims file and a separate copy of 
this development memo should be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing 
and bilateral auditory threshold testing 
at the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz.

The examiner(s) must fully addresses the 
following medical issues:
(a)	Does the veteran have a hearing 
loss disability (ies)?  If so, 
what is/are the diagnosis(es)?  
(b)	Is it at least as likely as not 
that the currently identified 
hearing loss disability(ies) 
is/are related to the veteran's 
period of military service, or if 
preexisting service was 
aggravated thereby?  The examiner 
should opine as to whether any 
present hearing loss diagnosed on 
examination is a result of both 
service and/or post-service 
factors such as noise exposure, 
etc.

If such a determination cannot be made, 
the examiner(s) must so state.

The Board directs the examiner(s) 
attention to the claims file's copy of 
the August 2002 hearing transcript in 
which the veteran provided further 
details of his in-service noise exposure.
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.
In making this determination, the 
examiner(s) should discuss the impact, if 
any, of the veteran's in-service 
occupation as a tank driver, and any 
post-service history of noise exposure or 
trauma.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any current 
right knee disorder.  Send the claims 
folder to the examiner for review.  

The claims file and a separate copy of 
this development memo must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should conduct any necessary 
testing or studies to render a medical 
diagnosis and a medical opinion in this 
case. 
It is requested that the examiner provide 
explicit responses to the following 
questions:  
(a)  What is the proper diagnosis for any 
right knee disorder(s) which may be 
present?  
(b)  What is the likelihood that the 
veteran has any current residual right 
knee symptoms or disability from the 
service reported February 1988 right knee 
contusion with a laceration?  It should 
be noted for the examiner that the 
January 1990 knee injury (falling off his 
bunk) was to the left knee and not the 
right knee.  The July 1999 VA examination 
diagnosis was ligamentous strain on the 
right knee joint but physical and x-ray 
examination findings were normal.  
Any opinions expressed by the medical 
specialist should be accompanied by a 
complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





